Smith, J.P. (dissenting in part).
We respectfully dissent in part because we cannot agree with the majority that Family Court properly exercised temporary emergency jurisdiction over the *96subject children. Initially, we agree with the majority that the appeal must be dismissed with respect to the two older children because they are no longer under the age of 18, and thus that is the basis for our dissenting only in part. We also agree with the majority that this proceeding falls within the expansive definition of a child custody proceeding set forth in the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) (see Domestic Relations Law § 75-a [4]), and that there is no question that New Mexico, not New York, was the home state of the children at the time of commencement of the neglect proceeding at issue in this appeal. In addition, we agree with the majority’s further conclusion that, “inasmuch as a custody proceeding was pending in the children’s home state when the neglect petition was filed, New York was precluded from exercising jurisdiction except in an emergency,” as defined in section 76-c. We cannot agree, however, that such an emergency existed here.
We begin with the proposition that “section 76 of the Domestic Relations Law forms the foundation of the UCCJEA and governs virtually every custody proceeding. It is designed to eliminate jurisdictional competition between courts in matters of child custody” (Matter of Michael McC. v Manuela A., 48 AD3d 91, 95 [2007], lv dismissed 10 NY3d 836 [2008]; see Matter of Felty v Felty, 66 AD3d 64, 69-70 [2009]). Even under the UCCJEA’s predecessor statute, jurisdiction could be established by demonstrating that the state at issue was the children’s home state, but the “UCCJEA elevates the ‘home state’ to paramount importance in both initial custody determinations and modifications of custody orders” (Michael McC., 48 AD3d at 95). Under the pertinent section of the UCCJEA, a New York court “has temporary emergency jurisdiction if the child is present in this state and ... it is necessary in an emergency to protect the child, a sibling or parent of the child” (Domestic Relations Law § 76-c [1]; see Matter of Santiago v Riley, 79 AD3d 1045 [2010]). Thus, we may uphold the orders on appeal only if the children require protection as the result of a qualifying emergency.
Although there is scant case law under the UCCJEA, the case law with respect to the predecessor statute to the UCCJEA provides that “New York can exercise jurisdiction [only] in an emergency situation ‘vitally and directly’ affecting the health, welfare, and safety of the subject child” (Matter of D’Addio v Marx, 288 AD2d 218, 219 [2001], quoting Martin v Martin, 45 NY2d 739, 742 [1978], rearg denied 45 NY2d 839 [1978]). New York enacted the UCCJEA, revising the preexisting statute, to *97promote uniformity concerning child custody disputes regarding children who move from one state to another (see Felty, 66 AD3d at 69-70; Stocker v Sheehan, 13 AD3d 1, 4 [2004]), and thus a finding of emergency jurisdiction under the UCCJEA requires a similar showing as that required under the predecessor statute. Indeed, the majority also relies upon cases decided under the predecessor statute, and it therefore appears that we are in agreement with the majority that those cases are still controlling with respect to the definition of an emergency for jurisdictional purposes.
Pursuant to that case law, it is settled that, although
“the word ‘emergency’ may, arguably, be construed in a flexible manner so as to furnish a predicate for jurisdiction, in practice an emergency situation is extremely difficult to demonstrate. Thus, in order to establish an emergency, there must, in effect, be evidence of imminent and substantial danger to the child[ren] in question” (Matter of Michael P. v Diana G., 156 AD2d 59, 66 [1990], lv denied 75 NY2d 1003 [1990]; see Matter of Hernandez v Collura, 113 AD2d 750, 752 [1985]).
Therefore, New York courts may assert temporary emergency jurisdiction only “if the immediate physical and mental welfare of children require[s], vitally and directly,” that they do so (Martin, 45 NY2d at 742; see Matter of Vanessa E., 190 AD2d 134, 137 [1993]). Furthermore, the UCCJEA Practice Commentaries continue to caution that courts “should invoke the exception only rarely and in the most compelling circumstances” (Sobie, Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law § 76-c, at 517 [2010 ed]). “The authority granted by the exception is best left unused, or at least reserved for the most egregious, unusual case” (id. at 519).
In general, a risk of imminent harm arises when the children are to be returned to the custody of a person who abused them, raising a strong possibility that the abuse would recur (see e.g. Matter of Woods v Woods, 56 AD3d 789 [2008]; Matter of Callahan v Smith, 23 AD3d 957 [2005]; Vanessa E., 190 AD2d at 137-138). If this were such a case, then the majority’s decision would be proper. As the majority points out, the children’s parents are charged with bizarre and dangerous acts of abuse, and any action that would require that the children be returned to them would place the children in imminent risk of harm. The reality *98of this situation, however, is that there is no imminent danger that the children will be returned to the parents or placed under their control.
As the majority correctly notes, prior to the issuance of the orders on appeal by the New York Family Court, the New Mexico court issued several orders, including one that assumed jurisdiction over custody of the children and another that transferred custody of them to a family in Ohio. The majority fails to note, however, that the latter order contained an order of protection prohibiting the parents from communicating with the children in any manner, including through third parties, regarding the custody case or the criminal proceedings. The New Mexico court also ordered the parents to attend a court-approved parent education workshop, approved a home study of the Ohio family by a licensed social worker and, most importantly, ordered that the children shall not be removed from the care of that family, or from a 100-mile radius of the Ohio family’s residence without the prior approval of the New Mexico court. Consequently, there is no imminent risk that the parents will continue their alleged abuse of the children, and the majority’s conclusion that the New Mexico court acted “without any consideration, let alone determination, of the children’s best interests” is simply incorrect.
Similarly, the other risk upon which the majority relies in determining that Family Court properly exercised emergency jurisdiction, i.e., its conclusion that there is an imminent risk that the children will suffer further emotional abuse inflicted by the parents, does not “vitally and directly” impact the immediate physical or mental welfare of the children (Martin, 45 NY2d at 742). That conclusion is based upon the testimony of psychological experts that the children will suffer stress from having to move to a state with which they are not familiar and from living with people that they do not know, thus causing them to feel that they are under the control of their abusive parents. Although the move to Ohio may be stressful for the children, permitting Family Court to exercise temporary emergency jurisdiction under these circumstances would eviscerate the statute because any interstate jurisdiction question necessarily involves the likelihood of an interstate relocation. Inasmuch as there is no imminent danger that the children will be under the control of their parents, and in view of the fact that the New Mexico court retains control over any possible future contact that the parents will have with the children, we *99conclude that there is no imminent danger of abuse within the meaning of the statute.
Finally, we conclude that Family Court has issued an order that is in conflict with an order of the children’s home state, and which has no provision for the eventual transfer of jurisdiction to the home state. Family Court has thereby created a jurisdictional competition rather than eliminating such a competition, the latter of which is required by the UCCJEA.
“The best interests] of the children is, of course, the prime concern . . . That the children’s best interest [s] must come first, however, does not mean that the courts of this State should disregard the prior [New Mexico order] and determine, as if writing on a clean slate, who would make a better [custodian] . . . If their [parents are] unfit parent[s], that is a matter for the [New Mexico] courts to decide . . .
“A different case would be presented if the immediate physical and mental welfare of [the] children required, vitally and directly, that the children be retained in this jurisdiction and that the courts in this State determine who shall have custody of them. Factors raising those difficult issues are not present in this case. It is the courts of [New Mexico] that should adjudicate the ultimate custody dispute if ‘priority ... be accorded to the judgment of the court of greatest concern with the welfare of the children’ . . . There is nothing presented in this case which suggests that the courts of the sister State are not competent or ready to do justice between the parties and for the children” (Martin, 45 NY2d at 741-742).
Accordingly, we would reverse the orders on appeal insofar as they apply to the children under the age of 18 and grant the parents’ motion to dismiss the proceeding with respect to them for lack of jurisdiction.
Fahey and Scooters, JJ., concur with Peradotto, J.; Smith, J.E, and Lindley, J., dissent in part and vote to reverse in a separate opinion by Smith, J.E
It is hereby ordered that said appeal insofar as it concerns Colleen Y. and Kelly Y. is dismissed and the order is affirmed without costs.